                                 UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION


        NATALIE KUHR, on behalf of herself and all )
        other similarly situated,                  )
                                                   )
                        Plaintiff,                 )
                                                   )
                vs.                                )
                                                                 Case No.
                                                   )
        MAYO CLINIC JACKSONVILLE, a Florida )
                                                                 Class Representation
        not for profit corporation, and            )
        PROFESSIONAL SERVICE BUREAU, INC., )
        a foreign corporation,                     )
                                                   )
                        Defendants.                )


                                           NOTICE OF REMOVAL

        TO: THE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF FLORIDA (JACKSONVILLE DIVISION)

                       Defendant Professional Service Bureau, Inc. (“PSB” or “Defendant”) hereby

        gives notice of its removal of the above-captioned action, Case No. 2019-CA-000218,

        currently pending in the Circuit Court of the Fourth Judicial Circuit in and for Duval County,

        Florida, to the United States District Court for the Middle District of Florida, Jacksonville

        Division. Removal is based on 28 U.S.C. §§ 1331, 1367, and 1441(a), as amended in

        relevant part by the Class Action Fairness Act of 2005 (“CAFA”), and authorized by 28

        U.S.C. § 1453, and on 28 U.S.C. § 1331.

                       As grounds for removal, PSB states as follows:




4822-2337-8324.1
                                                BACKGROUND

                   1.   On or about January 9, 2019, plaintiff Natalie Kuhr (“Plaintiff”), on behalf of

        herself, and purportedly on behalf of a putative, statewide class of similarly situated

        individuals from Florida, filed a Complaint in the Circuit Court of the Fourth Judicial Circuit

        in and for Duval County, Florida (the “State Court Action”). The State Court Action was

        assigned Case No. 2019-CA-000218. PSB was served with the Complaint on March 21,

        2019.

                   2.   Plaintiff alleges that Defendant Mayo Clinic Jacksonville (“Mayo”) billed and

        collected every dollar it was entitled to from Plaintiff’s insurance company, and then

        attempted to collect the remainder, and in excess of the amount permitted by Florida Law,

        directly from Plaintiff individually. Compl., ¶2 (Dkt. 3)1. Plaintiff further alleges that PSB

        [on behalf of Mayo] sent Plaintiff correspondence on two (2) occasions: (1) May 10, 2018,

        and (2) June 28, 2018, seeking to collect the illegitimate debt. Id., ¶ 39.

                   3.   Upon information and belief, Plaintiff is, and at all relevant times has been, a

        citizen of the State of Florida. Id., ¶ 4.

                   4.   The Complaint asserts claims against PSB for alleged violations of the federal

        Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”), and the Florida

        Consumer Collection Practices Act, § 559.72, Fla. Stat. (“FCCPA”), on behalf of Plaintiff

        and a putative class consisting of:


                   1
                 Defendant’s references to Dkt. _ refers to the relevant docket number in the State
        Court Action. The State Court Action docket sheet and all documents filed of record in that
        action are attached hereto as part of Exhibit A.




                                                        2
4822-2337-8324.1
                        All Florida residents who, within two (2) years preceding the
                        filing of this action through the date of class certification, were
                        charged medical-related fees in excess of the amount allowed
                        under Fla. Stat. § 627.736(5)(a)(4), by Defendant Mayo and/or
                        a third party acting on Defendant's behalf.

                                             FDCPA SUBCLASS

                        All Florida residents who, within one (1) year preceding the
                        filing of this action through the date of class certification,
                        received correspondence from Defendant PSB attempting to
                        collect medical-related fees in excess of the amount allowed
                        under Fla. Stat. § 627.736(5)(a)(4).

        Id., ¶ 46.

                   5.   The Complaint alleges that this action seeks damages in excess of $15,000,

        but does not plead a specific damages amount. Id., ¶ 3. It further prays for additional

        categories of relief, including statutory damages, attorneys’ fees, and costs. Id., ¶ 50.

                                    STATUTORY REQUIREMENTS
                                  FEDERAL QUESTION JURISDICTION

                   6.   Under 28 U.S.C. §1331, removal is appropriate if the civil action arose under

        the Constitution, laws, or treaties of the United States.

                   7.   That requirement was met in this case, because Plaintiff brought an action

        pursuant to the FDCPA, 15 U.S.C. §§ 1692, et seq.

                   8.   This court also has supplemental jurisdiction of Plaintiff’s FCCPA claims

        pursuant to 28 U.S.C. § 1367, because such claims are so related to the FDCPA claim that

        they form part of the same case or controversy under Article III of the United States

        Constitution. Not only is Plaintiff’s FCCPA claim against PSB premised upon the same facts

        and occurrences as Plaintiff’s FDCPA claim against PSB, but Plaintiff’s claims against PSB

        are wholly contingent upon Plaintiff’s claim against Mayo. In order for Plaintiff to prove



                                                        3
4822-2337-8324.1
        that PSB was attempting to collect on an invalid debt, Plaintiff must first prove that Mayo did

        not have the right to collect the debt.

                         PROCEDURAL REQUIREMENTS AND LOCAL RULES

                   9.    Removal to Proper Court. This Court is part of the “district and division”

        embracing the place where this action was filed –Jacksonville, Duval County, Florida. 28

        U.S.C. § 1446(a). This case is properly removed to the Jacksonville Division because it

        “encompasses the county of the State in which the [State Court Action] was pending.” M.D.

        Fla. Local Rule 4.02(a).

                   10.   Removal is Timely.       PSB was served with a Summons and a copy of the

        Complaint on March 21, 2019. Receipt of the Summons and Complaint was the first notice

        of the State Court Action and/or federal jurisdiction received by PSB. This Notice of

        Removal is being filed with the United States District Court for the Middle District of Florida

        (Jacksonville Division) on April 22, 2019, within 30 days after receipt of the State Court

        Action Summons and Complaint by PSB. 28 U.S.C. § 1446(b) (notice of removal must be

        filed “within 30 days after receipt by defendant, through service or otherwise, of a copy of

        the initial pleading”).

                   11.   Pleadings and Process. Copies of all process, pleadings, orders, and other

        papers or exhibits of any kind on file with the state court are attached hereto as Exhibit A, in

        compliance with 28 U.S.C. § 1446(a) and M.D. Fla. Local Rule 4.02(b). Defendant has paid

        the appropriate filing fee to the Clerk of this Court upon filing this Notice of Removal.

                   12.   Notice. Attached hereto as Exhibit B is a copy (without exhibits) of the

        Notice of Removal to All Adverse Parties (“Notice to Adverse Parties”). PSB will promptly



                                                        4
4822-2337-8324.1
        serve the Notice to Adverse Parties (with exhibits) upon Plaintiff’s counsel and file the

        original with the Clerk of the Circuit Court of the Fourth Judicial Circuit in and for Duval

        County, Florida. 28 U.S.C. §§ 1446 (a), (d). PSB will also file, with the Clerk of the Circuit

        Court of the Ninth Judicial Circuit in and for Orange County, Florida, a Notice of Filing of

        Notice of Removal pursuant to 28 U.S.C. § 1446(d).

                   13.    Consent to Removal. Mayo has consented to the removal of this action and a

        copy of its Consent to Removal is attached hereto as Exhibit C.

                   14.    Signature. This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11.

        28 U.S.C. § 1446(a).

                   15.    Bond and Verification.        Pursuant to Section 1016 of the Judicial

        Improvements and Access to Justice Act of 1998, no bond is required in connection with this

        Notice of Removal. Further, pursuant to Section 1016 of the Act, this Notice of Removal

        need not be verified.

                   16.    Based upon the foregoing, this Court has jurisdiction over this matter pursuant

        to 28 U.S.C. §§ 1331 and 1367, as amended by CAFA, and the claims may be removed to

        this Court under 28 U.S.C. § 1453.

                                                 CONCLUSION

                   WHEREFORE, for the reasons stated herein, this action should proceed in the United

        States District Court for the Middle District of Florida (Jacksonville Division), as an action

        properly removed thereto.




                                                         5
4822-2337-8324.1
        Dated: April 22, 2019       Respectfully submitted,



                                    /s/ Christi A. Lawson
                                    Christi A. Lawson
                                    Florida Bar No. 0498351
                                    Primary: clawson@foley.com
                                    Secondary: yhibbert@foley.com
                                    Virginia R. Beeson
                                    Florida Bar No. 1003406
                                    Primary: vbeeson@foley.com
                                    Secondary: bshelley@foley.com
                                    Foley & Lardner LLP
                                    111 N. Orange Ave., Ste. 1800
                                    Orlando, FL 32801
                                    Tel. 407.423.7656
                                    Fax 407.648.1743

                                    James A. McKee
                                    Florida Bar No. 0638218
                                    jmckee@foley.com
                                    Foley & Lardner LLP
                                    106 East College Ave., Ste. 900
                                    Tallahassee, FL 32301
                                    Tel. 850.513.3378
                                    Fax 580.561.6475




                                6
4822-2337-8324.1
                                     CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
        Email, filing with the Florida Court’s ePortal, and this Court’s CM/ECF system this 22nd day
        of April, 2019, to counsel for Plaintiff:

        ZEBERSKY PAYNE, LLP
        Counsel for Plaintiff
        110 S.E. 6th Street, Suite 2150
        Ft. Lauderdale, Florida 33301
        Telephone: (954) 989-6333
        Facsimile: (954) 989-7781
        Primary Email:     jshaw@zpllp.com
                            kslaven@zpllp.com
        Secondary E-mail: mperez@zpllp.com
                            jgarcia@zpllp.com


                                                           /s/ Christi A. Lawson
                                                           Christi A. Lawson
                                                           Florida Bar No. 0498351
                                                           Foley & Lardner LLP
                                                           111 North Orange Avenue, Suite 1800
                                                           Orlando, FL 32801-2386
                                                           407.244.3235
                                                           407.648.1743
                                                           clawson@foley.com




                                                     7
4822-2337-8324.1
